Citation Nr: 1019397	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  04-12 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for patellofemoral 
syndrome with degenerative joint disease of the left knee, 
currently rated as 10 percent disabling 

2.  Entitlement to an increased rating for patellofemoral 
syndrome with degenerative joint disease of the right knee, 
currently rated as 10 percent disabling 

3.  Entitlement to an increased rating for pes planus with 
plantar fasciitis and hallux valgus of the left foot, 
currently rated as 10 percent disabling.  

4.  Entitlement to an increased rating for pes planus with 
plantar fasciitis and hallux valgus of the right foot, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to March 
1992.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2003 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Houston, Texas, (hereinafter RO).  

In May 2009, a hearing was held before the Veterans Law Judge 
signing this document, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).   


FINDINGS OF FACT

1.  The medical evidence does not demonstrate recurrent 
subluxation or instability of the left knee or that flexion 
is limited to 30 degrees or extension to 15 degrees. 

2.  The medical evidence does not demonstrate recurrent 
subluxation or instability of the right knee or that flexion 
is limited to 30 degrees or extension to 15 degrees.

3.  No more than moderate disability due to pes planus and 
hallux valgus of the either foot is shown.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
patellofemoral syndrome with degenerative joint disease of 
the left knee are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5024, 
5257, 5260, 5261 (2009).    

2.  The criteria for a rating in excess of 10 percent for 
patellofemoral syndrome with degenerative joint disease of 
the right knee are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, DCs 5024, 5257, 5260, 5261 
(2009).  

3.  The criteria for a rating in excess of 10 percent for pes 
planus with plantar fasciitis and hallux valgus of the left 
foot are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §, 4.71a, DCs 5020, 5276, 5283, 5284 (2009).    

4.  The criteria for a rating in excess of 10 percent for pes 
planus with plantar fasciitis and hallux valgus of the right 
foot are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §, 4.71a, DCs 5020, 5276, 5283, 5284 (2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in July 2008 that informed the 
appellant of the information and evidence necessary to 
prevail in his claims.  

As for the duty to assist, some service treatment reports 
have been obtained, and the record reflects voluminous VA 
outpatient treatment reports contained in seven claims files.  
The Veteran has also been afforded VA examinations, most 
recently in January 2009, that contain sufficient clinical 
evidence to determine the proper rating to be assigned for 
the service connected disabilities.  Finally, the Veteran's 
representative stated in March 2009 that there was no other 
evidence to submit in connection with the appeal.  As there 
is no indication that there are additional records that need 
to be obtained that would assist in the adjudication of the 
claims, the duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when 
limitation of motion due to arthritis is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  A 20 percent rating requires x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  Synovitis and tenosynovitis are rated as for 
arthritis.  DCs 5020, 5024, respectively.  

Under Diagnostic Code 5260, a 10 percent rating is warranted 
for knee flexion limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  A 20 percent rating under Diagnostic 
Code 5260 requires flexion to be limited to 30 degrees, and a 
30 percent evaluation is warranted when flexion is limited to 
15 degrees.  Id.  A 10 percent rating is warranted for 
limitation of extension to 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  A 20 percent rating requires extension 
to be limited to 15 degrees, and a 30 percent evaluation is 
warranted when extension is limited to 20 degrees.  Id.  The 
normal range of motion of the knee is from 140 degrees 
flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II 
(2008).  In the event of a disability manifesting both 
limitation of flexion and limitation of extension, VA is to 
provide two separate ratings under Diagnostic Codes 5260 and 
5261.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).

Slight recurrent subluxation or lateral instability of a knee 
warrants a 10 percent rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  A 20 percent rating requires moderate 
recurrent subluxation or lateral instability, and a 30 
percent evaluation is warranted for severe recurrent 
subluxation or lateral instability.  Id.  The VA General 
Counsel has issued a precedent opinion holding that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5010-5003 and 5257, 
but cautions that any such separate rating must be based upon 
additional disabling symptomatology.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63604 (1997).  

A rating in excess of 10 percent for flatfoot under DC 5276 
requires severe disability with such manifestations as 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use; characteristic callosities.  

DC 5283 provides for a rating in excess of 10 percent for 
moderately severe disability due to malunion or nonunion of 
the tarsal or metatarsal bones.  A rating in excess of 10 
percent for foot injuries under DC 5284 requires moderately 
severe disability.  

Summarizing the pertinent facts with the above criteria in 
mind, service connection for bilateral pes planus was granted 
at a disability rating of 10 percent under DC 5276 by a June 
2001 rating decision.  This rating decision also granted 
service connection for patellofemoral syndrome of the left 
knee and right knee, and assigned separate 10 percent ratings 
for each knee by analogy to DC 5024.  Evidence of record at 
that time included reports from a January 2001 VA examination 
that showed the Veteran describing pain in the knees and 
feet.  Upon examination, the Veteran walked with a normal 
gait.  There was no evidence of instability in either knee 
but there was moderate crepitation in each knee.  Motion in 
the left knee was slow and active with no evidence of 
effusion. Flexion was limited to 110 degrees in the right 
knee.  The examination of the feet revealed no abnormal 
callus formation.  There was no internal rotation of the toe 
and there was a normal weight bearing line.  Moderate pes 
planus was shown which reversed when the Veteran moved up on 
this toes.  There was tenderness along the posterior aspect 
of the heel and along the course of the posterior tibial 
tendon.  The impression following the examination was mild 
patellofemoral syndrome of the left knee, moderate patellar 
femoral syndrome of the right knee and bilateral flexible pes 
planus by history with bilateral mild plantar fasciitis. 

Thereafter, the Veteran was afforded a VA examination in 
April 2003 that showed the Veteran reporting that he took 
anti-inflammatory medication and that he was using his cane 
more.  He reported that he was missing "more and more" work 
due to his knees, and that the pain in his knees was 
increasing.  The Veteran reported having minimal problems 
with his feet since he started paying more attention to the 
kind of footwear that he uses.  Upon examination, the Veteran 
walked with an antalgic gait primarily on the left.  Motion 
in the knees was full with pain beyond 100 degrees of flexion 
bilaterally.  There was also pain with terminal extension.  
There was no effusion but there was tenderness to palpation 
around the patellofemoral margins bilaterally.  There was no 
evidence of knee instability.  The examination of the feet 
was said to be unchanged.  X-rays were interpreted as showing 
mild degenerative changes in each knee.  Bilateral foot x-
rays showed mild hallux deformity, and the diagnoses 
following the examination were patellofemoral syndrome of 
each knee, medial joint line pain in the left knee consistent 
with arthritis, medial joint line pain consistent in the 
right knee consistent with a medial meniscal tear and 
bilateral flexible pes planus with mild plantar fasciitis.  

Following the April 2003 VA examination, a June 2003 rating 
decision assigned separate 10 percent ratings for each foot 
under DC 5020, with the service connected disability in each 
foot listed as "pes planus with plantar fasciitis and hallux 
valgus."  This rating decision also added degenerative joint 
disease to the service connected disability in each knee, but 
continued the 10 percent rating for each knee by analogy to 
DC 5024.  These ratings of the feet and knees have been 
continued until the present time.  

In June 2006, the Veteran was afforded a VA examination that 
indicated he suffered from quadriplegia and needed 
transportation to attend the examination.  He reported that 
his service connected knee and foot conditions had increased 
in severity.  It was noted that the Veteran was in a motor 
vehicle accident in December 2004 that resulted in a fracture 
of C5, dislocation of C4-C5 and stenosis of C5.  He was said 
to suffer from quadriplegia from the waist down and to be 
bound to a wheelchair as a result of the accident.  The 
Veteran reported increased pain in the knees since the 
automobile accident, but did not report any flare-ups, 
locking, or instability involving the knees.  

The physical examination of the left knee in June 2006 showed 
a large arthritic appearing joint with flexion to 150 degrees 
and extension to -10 degrees.  Repetitive flexion and 
extension of the knee caused pain and stiffness and the 
Veteran described a grinding sensation.  There was no 
tenderness or swelling about the patella or medial or lateral 
aspect of the joint and no indication of ligamentous laxity.  
The drawer sign was negative, indicative of intact ligaments.  
The right knee was also large and arthritic looking, with 
flexion to 104 degrees and extension to -10 degrees.  
Repetitive flexion and extension of the knee produced pain 
and stiffness and showed the Veteran reporting grinding in 
his knee.  There was no tenderness or swelling around the 
medial, lateral or posterior aspect of the joint and no 
indication of laxity of the lateral and medial collateral 
ligaments.  Again, the drawer sign was negative which was 
indicative of intact ligaments in the right knee.  X-rays 
showed bilateral osteopenia.  Following the examination, the 
physician opined that the current knee condition was due to 
service-connected disability and "separate" from the 
quadriplegia resulting from the automobile accident, and that 
the osteoarthritis in the knees had gotten "much worse" 
since his last VA compensation and pension examination.  The 
examiner noted also that the knee disability made physical 
therapy the Veteran was attempting because of the injuries 
from his automobile accident more difficult.  

The most recent VA compensation examination was accomplished 
in January 2009, at which time the Veteran reported that 
orthotics had provided a "fair degree of relief" of foot 
pain.  He described current pain about the posterior medial 
aspect of the hindfoot and throughout the heel.  The Veteran 
also described pain in the right ankle and an occasional 
blister on the bottom of the feet with pain.  No swelling, 
heat, redness, stiffness, fatigability, weakness or lack of 
endurance associated with the feet were described, but the 
Veteran indicated there was pain in the heel area both upon 
standing and at rest.  The physical examination of the feet 
showed no evidence of painful motion, swelling, instability, 
weakness or abnormal weight bearing.  There was tenderness of 
the hallux and heel area and medial arch of the left foot and 
the medial arch and heel of the right foot.  There was mild 
angulation at the first metatarsophalangeal joint of each 
foot with stiffness.  There was no evidence of malunion or 
nonunion of the tarsal or metatarsal bones and no other foot 
deformities or atrophy.  X-rays of the feet showed some 
demineralization of the visualized bony structures with no 
evidence of recent fracture or dislocations.  The diagnosis 
pertinent to the feet was bilateral pes planus with plantar 
fasciitis and hallux valgus, and the examiner reported no 
effects of this condition on daily activities.  

With regard to the knees, the Veteran told the examiner at 
the January 2009 VA examination that he currently experiences 
grinding and pain in each knee that worsens with physical 
therapy.  The condition in the knee was said to have become 
progressively worse since its onset.  Upon physical 
examination of each knee, crepitus was noted but there was no 
grinding or instability and no abnormalities of the patella, 
meniscus or tendons.  Motion in the left knee was to 120 
degrees of flexion and full extension, and motion in the 
right knee was to 130 degrees of flexion and full extension.  
There was pain with motion in each knee but no additional 
limitation of functioning or pain noted with repetitive 
motion.  X-rays of the knees were unremarkable with the 
exception of a surgical wire at the upper end of the fibula 
in the left knee from a previous operation.  The diagnosis 
was bilateral patellofemoral syndrome, and the examiner 
stated that the Veteran was unable to engage in sports, that 
there was mild impairment in the ability to exercise but that 
there was no impairment of the ability to perform chores or 
shopping, recreation, travel, feeding, bathing, dressing, 
toileting or grooming.  The examiner emphasized that the 
Veteran's spinal cord injury prevented driving, sports and 
other activities of daily living. 

First applying the relevant criteria to the service connected 
bilateral knee disability, the Board has carefully considered 
the Veteran's contentions, to include in sworn testimony to 
the undersigned in May 2009, that the disability in each knee 
warrants a rating in excess of 10 percent.  However, the 
clinical evidence shows that motion of in either knee does 
not equated with the loss of flexion or extension to warrant 
a rating in excess of 10 percent under DCs 5260 or 5261.  In 
this regard, a rating in excess of 10 percent for loss of 
flexion under DC 5260 would require flexion to be limited to 
30 degrees; in the instant case, flexion was to, at worst, 
110 degrees in January 2001, and was measured at 120 degrees 
and 130 degrees in the left and right knees, respectively, at 
the most recent VA examination in January 2009.  (Indeed, the 
record does not reflect the presence of compensable 
limitation of flexion under DC 5260.)

A rating in excess of 10 percent for loss of extension under 
DC 5261 would require extension to be limited to 15 degrees.  
Thus, as extension was full in both knees at the most recent 
examination and was shown to, at worst, 10 degrees in June 
2006, increased compensation would not be warranted under DC 
5261.  Additionally, as subluxation or instability was not 
demonstrated by the clinical findings on the VA examinations 
reported above, entitlement to an increased rating for 
subluxation or lateral instability would not be warranted 
under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  In 
addition, as there was no additional limitation of function 
or pain noted with repetitive motion at the most recent VA 
examination in January 2009 and no "flareups" of knee pain 
described, increased compensation is not warranted under the 
provisions of 38 C.F.R. § 4.40 or 4.45 or the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, a 
schedular rating in excess of 10 percent for the Veteran's 
service-connected patellofemoral syndrome in either knee is 
not warranted.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  In this case, however, the schedular 
evaluations are not inadequate.  As indicated, ratings in 
excess of those currently assigned are provided for certain 
manifestations of the Veteran's service-connected residuals, 
but those manifestations are not present in this case.  
Moreover, the Board finds no evidence of an exceptional 
disability picture, as the service-connected residuals have 
not shown functional limitation beyond that contemplated by 
the 10 percent ratings currently assigned.  Accordingly, 
referral of this decision for extraschedular consideration is 
not indicated.  

The Veteran has asserted, to include in sworn testimony in 
May 2009, a much more debilitating condition due to his 
service connected knee disabilities than was demonstrated by 
the evidence cited above, and the Board fully respects the 
Veteran's sincere assertions in this case.  However, it finds 
the probative weight of this positive evidence to be overcome 
by the more objective negative evidence cited above.  See 
Francisco v. Brown, 7 Vet. App. at 55 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); cf. Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Thus, as the probative 
weight of the negative evidence exceeds that of the positive, 
the claims for increased ratings for patellofemoral syndrome 
in each knee must be denied.  Gilbert, 1 Vet. App. at 49.   

With regard to the feet, a rating in excess of 10 percent may 
be assigned under DC 5276 if there is severe disability with 
such manifestations as objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use or characteristic 
callosities.  These findings are simply not shown on the 
reports from the VA examinations described above.  In 
addition, as the examiner specifically noted in January 2009 
that there was no evidence of malunion or nonunion of the 
tarsal or metatarsal bones, increased compensation under DC 
5283 cannot be assigned.  Finally, the Board finds that 
"moderately severe" disability involving the service-
connected foot disabilities so as to warrant increased 
compensation under DC 5284 is not demonstrated.  A support 
for this determination, no swelling, heat, redness, 
stiffness, fatigability, weakness or lack of endurance 
associated with the feet were described at the January 2009 
VA examination, and the examiner at that time reported that 
the service connected foot disability did not affect the 
Veteran's daily activities.  The examination findings also do 
not demonstrate objectively quantifiable additional 
impairment in the feet due to pain or repeated use for which 
compensation would be warranted under 38 C.F.R. §§ 4.40, 4.45 
or DeLuca, and there is nothing in the reports from these 
examinations pertaining to the feet that would indicate that 
referral for extraschedular consideration is indicated. 

Again, the Board has considered the contentions, to include 
in sworn testimony, alleging a more severe level of foot 
disability than was demonstrated by the VA clinical evidence 
described above, but finds this clinical evidence to be more 
probative than the Veteran's assertions.  See Francisco, 
Espiritu, Jandreau, supra.   Thus, as the probative weight of 
the negative evidence exceeds that of the positive, the 
claims for increased ratings for pes planus with plantar 
fasciitis and hallux valgus in each foot must be denied.  
Gilbert, 1 Vet. App. at 49.   


ORDER

Entitlement to a rating in excess of 10 percent for 
patellofemoral syndrome with degenerative joint disease of 
the left knee is denied. 

Entitlement to a rating in excess of 10 percent for 
patellofemoral syndrome with degenerative joint disease of 
the right knee is denied. 

Entitlement to a rating in excess of 10 percent for pes 
planus with plantar fasciitis and hallux valgus of the left 
foot is denied.   



	(CONTINUED ON NEXT PAGE)


Entitlement to a rating in excess of 10 percent for pes 
planus with plantar fasciitis and hallux valgus of the right 
foot is denied.   



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


